Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 15, 2016

The Court of Appeals hereby passes the following order:

A16D0439. HEIDI K. COOPER v. CITIMORTGAGE, INC. et al.

      Heidi Cooper filed this application for discretionary appeal from the trial
court’s order granting Citimortgage, Inc.’s motion to dismiss this wrongful
foreclosure action. Although it appears from the materials before us that the trial
court’s order is a directly appealable final judgment, see OCGA § 5-6-34 (a), we lack
jurisdiction to consider Cooper’s application because it is untimely.
      Ordinarily, if a party applies for discretionary review of a directly appealable
order, we grant the application under OCGA § 5-6-35 (j). To fall within this general
rule, however, the application must be filed within 30 days of entry of the order to be
appealed. See OCGA § 5-6-35 (d) and (j); Hill v. State, 204 Ga. App. 582 (420 SE2d
393) (1992). The requirements of OCGA § 5-6-35 are jurisdictional, and this Court
cannot accept an application for appeal not made in compliance therewith. See Boyle
v. State, 190 Ga. App. 734 (380 SE2d 57) (1989). The trial court entered the order
granting the motion to dismiss on February 22, 2016, and Cooper filed her application
120 days after entry of the order. Accordingly, the application is untimely, and it is
hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             07/15/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.